Name: Commission Regulation (EC) No 99/94 of 19 January 1994 ending the charges against the tariff ceilings opened for 1993 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Sri Lanka, Brazil, Iran, India and Philippines
 Type: Regulation
 Subject Matter: economic conditions;  trade policy;  tariff policy;  leather and textile industries
 Date Published: nan

 No L 18/4 Official Journal of the European Communities 21 . 1 . 94 COMMISSION REGULATION (EC) No 99/94 of 19 January 1994 ending the charges against the tariff ceilings opened for 1993 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Sri Lanka, Brazil, Iran, India and Philippines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regulation (EEC) No 3917/92 (2), and in particular the third paragraph of Article 12 thereof, Whereas, pursuant to Articles 1 and 10 of Regulation (EEC) No 3832/90 suspension of customs duties in the context of preferential tariff ceilings is granted within the limits of the individual ceilings set out in column 8 of Annex I to that Regulation in respect of each of the categories of product under consideration ; whereas as provided for in the third paragraph of Article 12 of the said Regulation, the Commission may, after 31 December 1993, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of the products of the order Nos, categories and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table : Order No Category Origin Ceiling(tonnes) 40.0010 1 Sri Lanka 2 261 40.0180 18 Brazil 112 40.0381 38 A Iran 22 40.0650 65 India 166 40.0680 68 Philippines 91 Whereas on 1 January 1994, the sum of the quantities charged during the 1993 preferential period has exceeded the ceilings in question ; Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings for the order Nos, categories and origins in question, HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened for 1993 by Regulation (EEC) No 3832/90 relating to the products and origins indicated in the table below, shall cease to be allowed from 1994. (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 396, 31 . 12. 1992, p. 1 . 21 . 1 . 94 Official Journal of the European Communities No L 18/5 Order No Category Description Origin 40.0010 1 Cotton yarn not put up for retail sale Sri Lanka 40.0180 18 Men's and boys' singlets and other vests, Brazil underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted Women's and girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 40.0381 38 A Knitted or crocheted synthetic curtain fabrics Iran including net curtain fabric 40.0650 65 Knitted or crocheted fabric other than of India categories 38 A and 63, of wool, of cotton or of man-made fibres 40.0680 68 Babies' garments and clothing accessories, Philippines excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted of category 88 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1994. For the Commission Christiane SCRIVENER Member of the Commission